Bloodworth, J.
“ This court, by the constitutional amendment creating it, is limited in jurisdiction to the correction of errors in law alone, and therefore has no power to grant a new trial on the ground that the verdict is strongly contrary to the weight of evidence, if there is any evidence at all to support it.” Collins v. Broom, 21 Ga. App. 420 (94 S. E. 645), and cases cited. In the order overruling the motion for new trial the judge said: “'No error of law is complained of, and the evidence authorized the verdict, and under the law and facts of this case I do not feel authorized to set aside the verdict.” The trial judge, who has some discretion in setting aside a verdict on conflicting evidence, having refused a new trial, and no error of law having been committed, this court has no authority to interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

J. C. Barron, for plaintiff in error.
F. Holmes Johnson, contra.